DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/25/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5, 7-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US# 2014/0376424 hereinafter referred to as Seo) in view of Ko et al. (US# 2015/0003347 hereinafter referred to as Ko).

	RE Claim 1, Seo discloses a method, comprising: 
	sending, by a first device, first indication information to a second device (See Seo [0011] – user equipment receiving first parameter), wherein the first indication information indicates a first feedback mechanism of the second device for data transmission (See Seo [0011] – indicating mechanism for transmitting UCI), the first feedback mechanism is at least one of a plurality of feedback mechanisms, types of at least two of the plurality of feedback mechanisms are different (See Seo [0011] – received first parameter indicating whether to simultaneously transmit ACK/NACK and/or CQI), and the plurality of feedback mechanisms includes stopping sending of at least one type of message that is sent by the second device to the first device (See Seo [0104] – if CQI and ACK/NACK is not transmitted simultaneously, CQI is dropped; [0163] – lower priority CSI is dropped if there is a collision); and 
	receiving, by the first device, first feedback information sent by the second device based on the first feedback mechanism (See Seo [0011] – user equipment transmitting UCI based on parameter).
	Seo does not specifically disclose stopping sending at least one type of message that is sent by the second device to the first device that is other than a channel quality information message.
	However, Ko teaches of stopping sending at least one type of message that is sent by the second device to the first device that is other than a channel quality information message (See Ko [0182] – dropping ACK/NACK and transmitting CSI when there is a collision).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feedback mechanism indication system, as disclosed in Seo, comprising stopping sending at least one type of message that is sent by the second device to the first device that is other than a channel quality information message, as taught in Ko. One is motivated as such in order to correctly and efficiently transmit/receive UCI (See Ko [0019]-[0020]).


Claim 2¸ Seo, modified by Ko, discloses a method, as set forth in claim 1 above, wherein a type of the first feedback information comprises an acknowledgement message or a channel quality indication message (See Seo [0011] – ACK/NACK or CQI).
 
	RE Claim 3¸ Seo, modified by Ko, discloses a method, as set forth in claim 2 above, wherein the plurality of feedback mechanisms comprises: 
	feeding back the acknowledgement message and the channel quality indication message (See Seo Summary – feeding back both ACK/NACK and CQI); 
	feeding back the acknowledgement message, and skipping feeding back the channel quality indication message (See Seo Summary – feeding back only one of ACK/NACK or CQI); 
	skipping feeding back the acknowledgement message, and feeding back the channel quality indication message (See Seo Summary – feeding back only one of ACK/NACK or CQI); or 
	skipping feeding back the acknowledgement message and the channel quality indication message (See Seo Summary – whether or not to feedback ACK/NACK and/or CQI).

	RE Claim 4¸ Seo, modified by Ko, discloses a method, as set forth in claim 2 above, wherein the first feedback mechanism comprises feeding back the acknowledgement message and the channel quality indication message (See Seo [0011] – feeding back ACK and CQI), and the method further comprises: 
See Seo [0098], [0226], [0274], [0314] – sending indication for resources used for PUCCH formats), wherein HW 85420243USo5-31-the second indication information indicates a resource allocated for sending the acknowledgement message and the channel quality indication message (See Seo [0098], [0226], [0274], [0314] – PUCCH formats used for transporting ACK/NACK and/or CQI).

	RE Claim 5¸ Seo, modified by Ko, discloses a method, as set forth in claim 4 above, wherein: 
	the second indication information is carried in control information, and the control information is used to schedule data transmission (See Seo [0196] – ARI in PDCCH allocating PUCCH through the RRC); 
	the second indication information comprises a reference signal, and a resource of the acknowledgement message and the channel quality indication message has a predetermined mapping relationship with the reference signal; or 
	the second indication information comprises a slot in which control information is located, and the slot has a predetermined mapping relationship with a resource of the acknowledgment message and the channel quality indication message.

	RE Claim 7¸ Seo, modified by Ko, discloses a method, as set forth in claim 1 above, wherein the first indication information indicates a first transmission mechanism for data transmission, the first transmission mechanism is at least one of a plurality of transmission mechanisms, the plurality of transmission mechanisms corresponds to the See Seo Summary; [0187], [0274] – same method for PUCCH formatting indication can be applied to PUSCH).

	RE Claim 8, Seo discloses a method, comprising: 
	receiving, by a second device, first indication information sent by a first device (See Seo [0011] – user equipment receiving first parameter); determining, by the second device, a first feedback mechanism for data transmission HW 85420243USo5-32-based on the first indication information (See Seo [0011] – indicating mechanism for transmitting UCI), wherein the first feedback mechanism is at least one of a plurality of feedback mechanisms, types of at least two of the plurality of feedback mechanisms are different  (See Seo [0011] – received first parameter indicating whether to simultaneously transmit ACK/NACK and/or CQI), and the plurality of feedback mechanisms includes stopping sending of at least one type of message that is sent by the second device to the first device (See Seo [0104] – if CQI and ACK/NACK is not transmitted simultaneously, CQI is dropped; [0163] – lower priority CSI is dropped if there is a collision); and 
	sending, by the second device, first feedback information to the first device based on the first feedback mechanism (See Seo [0011] – user equipment transmitting UCI based on parameter).  
	Seo does not specifically disclose stopping sending at least one type of message that is sent by the second device to the first device that is other than a channel quality information message.
See Ko [0182] – dropping ACK/NACK and transmitting CSI when there is a collision).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feedback mechanism indication system, as disclosed in Seo, comprising stopping sending at least one type of message that is sent by the second device to the first device that is other than a channel quality information message, as taught in Ko. One is motivated as such in order to correctly and efficiently transmit/receive UCI (See Ko [0019]-[0020]).

	RE Claim 9¸ Seo, modified by Ko, discloses a method, as set forth in claim 8 above, wherein a type of the first feedback information comprises an acknowledgement message or a channel quality indication message (See Seo [0011] – ACK/NACK or CQI).
 
	RE Claim 10¸ Seo, modified by Ko, discloses a method, as set forth in claim 9 above, wherein the plurality of feedback mechanisms comprises: 
	feeding back the acknowledgement message and the channel quality indication message (See Seo Summary – feeding back both ACK/NACK and CQI); 
	feeding back the acknowledgement message, and skipping feeding back the channel quality indication message (See Seo Summary – feeding back only one of ACK/NACK or CQI); 
See Seo Summary – feeding back only one of ACK/NACK or CQI); or 
	skipping feeding back the acknowledgement message and the channel quality indication message (See Seo Summary – whether or not to feedback ACK/NACK and/or CQI).

	RE Claim 11¸ Seo, modified by Ko, discloses a method, as set forth in claim 10 above, wherein the first feedback mechanism comprises feeding back the acknowledgement message and the channel quality indication message (See Seo [0011] – feeding back ACK and CQI), and the method further comprises: 
	receiving, by the second device, second indication information sent by the first device (See Seo [0098], [0226], [0274], [0314] – sending indication for resources used for PUCCH formats); and 
	determining, by the second device based on the second indication information, a resource allocated for sending the acknowledgement message and the channel quality indication message (See Seo [0098], [0226], [0274], [0314] – PUCCH formats used for transporting ACK/NACK and/or CQI).

	RE Claim 12¸ Seo, modified by Ko, discloses a method, as set forth in claim 11 above, wherein: 
See Seo [0196] – ARI in PDCCH allocating PUCCH through the RRC); 
	the second indication information comprises a reference signal, and a resource of the acknowledgement message and the channel quality indication message has a predetermined mapping relationship with the reference signal; or 
	the second indication information comprises a slot in which control information is located, and the slot has a predetermined mapping relationship with a resource of the acknowledgment message and the channel quality indication message.

	RE Claim 14¸ Seo, modified by Ko, discloses a method, as set forth in claim 8 above, wherein the first indication information indicates a first transmission mechanism for data transmission, the first transmission mechanism is at least one of a plurality of transmission mechanisms, the plurality of transmission mechanisms corresponds to the plurality of feedback mechanisms, and the first transmission mechanism corresponds to the first feedback mechanism (See Seo Summary; [0187], [0274] – same method for PUCCH formatting indication can be applied to PUSCH).

	RE Claim 15, Seo discloses a device, comprising:
	a transceiver, configured to receive first indication information sent by a first device (See Seo FIG 19); 
	a processor (See Seo FIG 19); and 
See Seo FIG 19), the program including instructions for:
	determining a first feedback mechanism for data transmission based on the first indication information (See Seo [0011] – indicating mechanism for transmitting UCI), wherein the first feedback mechanism is at least one of a plurality of feedback mechanisms, types of at least two of the plurality of feedback mechanisms are different (See Seo [0011] – received first parameter indicating whether to simultaneously transmit ACK/NACK and/or CQI), and the plurality of feedback mechanisms includes stopping sending of at least one type of message that is sent by the second device to the first device (See Seo [0104] – if CQI and ACK/NACK is not transmitted simultaneously, CQI is dropped; [0163] – lower priority CSI is dropped if there is a collision); and 
	wherein the transceiver is further configured to send first feedback information to the first device based on the first feedback mechanism (See Seo [0011] – user equipment transmitting UCI based on parameter).  
	Seo does not specifically disclose stopping sending at least one type of message that is sent by the second device to the first device that is other than a channel quality information message.
	However, Ko teaches of stopping sending at least one type of message that is sent by the second device to the first device that is other than a channel quality information message (See Ko [0182] – dropping ACK/NACK and transmitting CSI when there is a collision).
See Ko [0019]-[0020]).

	RE Claim 16¸ Seo, modified by Ko, discloses a device, as set forth in claim 15 above, wherein a type of the first feedback information comprises an acknowledgement message or a channel quality indication message (See Seo [0011] – ACK/NACK or CQI).
 
	RE Claim 17¸ Seo, modified by Ko, discloses a device, as set forth in claim 16 above, wherein the plurality of feedback mechanisms comprises: 
	feeding back the acknowledgement message and the channel quality indication message (See Seo Summary – feeding back both ACK/NACK and CQI); 
	feeding back the acknowledgement message, and skipping feeding back the channel quality indication message (See Seo Summary – feeding back only one of ACK/NACK or CQI); 
	skipping feeding back the acknowledgement message, and feeding back the channel quality indication message (See Seo Summary – feeding back only one of ACK/NACK or CQI); or 
See Seo Summary – whether or not to feedback ACK/NACK and/or CQI).

	RE Claim 18¸ Seo, modified by Ko, discloses a device, as set forth in claim 16 above, wherein the first feedback mechanism comprises feeding back the acknowledgement message and the channel quality indication message (See Seo [0011] – feeding back ACK and CQI);
	the transceiver is further configured to receive second indication information sent by the first device (See Seo [0098], [0226], [0274], [0314] – sending indication for resources used for PUCCH formats), the program further includes instructions for determining, based on the second HW 85420243USo5-35-indication information, a resource allocated for sending the acknowledgement message and the channel quality indication message (See Seo [0098], [0226], [0274], [0314] – PUCCH formats used for transporting ACK/NACK and/or CQI).

	RE Claim 19¸ Seo, modified by Ko, discloses a device, as set forth in claim 18 above, wherein: 
	the second indication information is carried in control information, and the control information is used to schedule data transmission (See Seo [0196] – ARI in PDCCH allocating PUCCH through the RRC); 

	the second indication information comprises a slot in which control information is located, and the slot has a predetermined mapping relationship with a resource of the acknowledgment message and the channel quality indication message.

	RE Claim 20¸ Seo, modified by Ko, discloses a device, as set forth in claim 15 above, wherein the first indication information indicates a first transmission mechanism for data transmission, the first transmission mechanism is at least one of a plurality of transmission mechanisms, the plurality of transmission mechanisms corresponds to the plurality of feedback mechanisms, and the first transmission mechanism corresponds to the first feedback mechanism (See Seo Summary; [0187], [0274] – same method for PUCCH formatting indication can be applied to PUSCH).


Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US# 2014/0376424 hereinafter referred to as Seo) in view of Ko et al. (US# 2015/0003347 hereinafter referred to as Ko) and Ogawa et al. (US# 2012/0288025 hereinafter referred to as Ogawa).

	RE Claim 6, Seo, modified by Ko, discloses a method, as set forth in claim 4 above. Seo, modified by Ko, does not specifically disclose wherein: 
	a slot in which the second indication information is located is a slot n; 

	a resource of the acknowledgement message is located in a slot n+k; and 
	n and k are natural numbers, and k is greater than or equal to 1.
	However, Ogawa teaches of wherein: 
	a slot in which the second indication information is located is a slot n (See Ogawa FIGs 9, 12 – RS in a timeslot n (i.e. CW#1); can also be interpreted to be RS in a certain “slot” within the timeslot (i.e. position/slot 4)); 
	a resource of the channel quality indication message is located in the slot n or a slot n+1 (See Ogawa FIGs 9, 12 – CQI in same timeslot n (i.e. CW#1) as RS; can also be interpreted to be CQI in next “slot” within the timeslot (i.e. position/slot 5)); 
	a resource of the acknowledgement message is located in a slot n+k (See Ogawa FIGs 9, 12 – ACK/NACK in timeslot n+1 (i.e. CW#1); can also be interpreted to be ACK/NACK in next “slot” within the timeslot (i.e. position/slot 5)); and 
	n and k are natural numbers, and k is greater than or equal to 1 (See Ogawa FIGs 9, 12 – n can be considered ‘0’ if using timeslot as a reference, or ‘4’ if using “slot” within timeslot; k can be considered ‘1’).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feedback mechanism indication system, as disclosed in Seo, modified by Ko, wherein: a slot in which the second indication information is located is a slot n; a resource of the channel quality indication message is located in the slot n or a slot n+1; a resource of the acknowledgement See Ogawa [0018]).

	RE Claim 13, Seo, modified by Ko, discloses a method, as set forth in claim 11 above. Seo, modified by Ko, does not specifically disclose wherein: 
	a slot in which the second indication information is located is a slot n; 
	a resource of the channel quality indication message is located in the slot n or a slot n+1; 
	a resource of the acknowledgement message is located in a slot n+k; and 
	n and k are natural numbers, and k is greater than or equal to 1.
	However, Ogawa teaches of wherein: 
	a slot in which the second indication information is located is a slot n (See Ogawa FIGs 9, 12 – RS in a timeslot n (i.e. CW#1); can also be interpreted to be RS in a certain “slot” within the timeslot (i.e. position/slot 4)); 
	a resource of the channel quality indication message is located in the slot n or a slot n+1 (See Ogawa FIGs 9, 12 – CQI in same timeslot n (i.e. CW#1) as RS; can also be interpreted to be CQI in next “slot” within the timeslot (i.e. position/slot 5)); 
	a resource of the acknowledgement message is located in a slot n+k (See Ogawa FIGs 9, 12 – ACK/NACK in timeslot n+1 (i.e. CW#1); can also be interpreted to be ACK/NACK in next “slot” within the timeslot (i.e. position/slot 5)); and 
See Ogawa FIGs 9, 12 – n can be considered ‘0’ if using timeslot as a reference, or ‘4’ if using “slot” within timeslot; k can be considered ‘1’).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feedback mechanism indication system, as disclosed in Seo, modified by Ko, wherein: a slot in which the second indication information is located is a slot n; a resource of the channel quality indication message is located in the slot n or a slot n+1; a resource of the acknowledgement message is located in a slot n+k; and n and k are natural numbers, and k is greater than or equal to 1, as taught in Ogawa. One is motivated as such in order to prevent degradation of the error characteristic of control information (See Ogawa [0018]).


Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are moot in view of new grounds of rejection, necessitated by amendment (See Claims above, Ko reference).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/STEVE R YOUNG/Primary Examiner, Art Unit 2477